

116 HR 1317 IH: Coastal Communities Adaptation Act
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1317IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Rouda (for himself, Ms. Norton, Mrs. Napolitano, Ms. Barragán, Mr. Malinowski, Mr. Cartwright, Mr. Peters, Ms. Pressley, Mr. Carbajal, Mr. Garamendi, Ms. Ocasio-Cortez, and Ms. Meng) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Transportation and Infrastructure, Oversight and Reform, Financial Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the resilience of the built and natural environment to natural disasters and climate
			 change using, among other measures, natural and nature-based features, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Coastal Communities Adaptation Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. (2)Coastal StateThe term coastal State—
 (A)means a State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, the Long Island Sound, or one or more of the Great Lakes; and
 (B)includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, the Trust Territories of the Pacific Islands, and American Samoa.
 (3)Natural featureThe term natural feature means a feature that is created through the action of physical, geological, biological, and chemical processes over time.
 (4)Nature-based featureThe term nature-based feature means a feature that is created by human design, engineering, and construction to provide risk reduction in coastal areas by acting in concert with natural processes.
 (5)Nonstructural measureThe term nonstructural measure means an action, including a modification in public policy, management practice, regulation, or pricing policy, that reduces harmful consequences of flooding, but does not create a structural barrier to floodwaters.
 (6)SecretaryThe term Secretary means the Secretary of Commerce. 3.Research and grants to improve resilience of built environment (a)Definition of windstormSection 203(4) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702(4)) is amended to read as follows:
				
 (4)WindstormThe term windstorm means any storm with a damaging or destructive wind component, including— (A)a hurricane;
 (B)a tropical storm; (C)a northeaster;
 (D)a tornado; (E)a thunderstorm; and
 (F)any water induced forces from waves, flood, storm surge, or rainfall related to a storm described in subparagraphs (A) through (E)..
 (b)National Institute of Standards and TechnologySection 204(b) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703(b)) is amended—
 (1)in paragraph (1)(A), by striking buildings and inserting buildings, structures,; and (2)by amending paragraph (2) to read as follows:
					
 (2)National Institute of Standards and TechnologyIn addition to the lead agency responsibilities described under paragraph (1), the Director of the National Institute of Standards and Technology shall—
 (A)carry out research and development to improve the resilience and responsiveness of buildings, structures, and lifelines to windstorms, including by recommending for the design, construction, and retrofit of buildings, structures, and lifelines—
 (i)model building codes; (ii)voluntary design standards; and
 (iii)best practices; (B)award grants on a competitive basis for research and development for the purpose described in subparagraph (A);
 (C)in coordination with other relevant entities, provide research and guidance related to windstorms and other climate change or extreme weather to standards developing organizations for their consideration in the development of design standards and building codes; and
 (D)conduct public outreach and education and training programs related to this chapter for design and construction professionals..
 (c)National Science FoundationSection 204(b)(3) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703(b)(3)) is amended to read as follows:
				
 (3)National Science FoundationThe Director of the National Science Foundation, in coordination with the heads of other Federal agencies conducting related activities, shall support research, including multidisciplinary research—
 (A)on engineering and the atmospheric sciences to improve the understanding of the behavior of windstorms and their impact on buildings, structures, and lifelines;
 (B)on the impact of economic and social factors on windstorm risk reduction measures; (C)to improve the resilience of buildings, structures, and lifelines to windstorms; and
 (D)to improve the responsiveness of buildings, structures, and lifelines after a windstorm.. (d)Department of Housing and Urban DevelopmentSection 204(b) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703(b)) is amended by adding at the end the following:
				
 (6)Department of Housing and Urban DevelopmentThe Secretary of the Department of Housing and Urban Development shall promote the adoption of windstorm preparedness and mitigation measures for manufactured HUD code housing units..
 (e)Interagency Coordinating Committee on Windstorm Impact ReductionSection 204(e)(2)(A) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703(e)(2)(A)) is amended—
 (1)in clause (iv), by striking ; and and inserting a semicolon; and (2)by adding at the end the following:
					
 (vi)the Department of Housing and Urban Development; and. 4.Built to Last Stamp (a)In generalIn order to afford the public a direct and tangible way to contribute to funding for shoreline risk and climate change adaptation, the United States Postal Service shall issue a semipostal (referred to in this section as the Built to Last Stamp) in accordance with subsection (b).
 (b)RequirementsThe provisions of section 416 of title 39, United States Code, shall apply as practicable with respect to the Built to Last Stamp, subject to the following:
 (1)DesignThe Built to Last Stamp shall depict such design as the Postal Service, in consultation with the Secretary, considers appropriate.
 (2)Disposition of proceedsSubject to subsection (d)(3) of that section, the amounts becoming available from the sale of the Built to Last Stamp shall be deposited in the Built to Last Stamp Fund under subsection (c) of this section.
				(c)Built to Last Stamp Fund
 (1)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Built to Last Stamp Fund.
 (2)AssetsThe Built to Last Stamp Fund shall consist of the following: (A)Amounts deposited under subsection (b)(2).
 (B)Such amounts as are appropriated or otherwise made available to the fund. (3)AvailabilityAmounts in the Built to Last Stamp Fund shall remain available to the Secretary to carry out sections 5 and 6 of this Act until expended.
				5.Prize competitions
 (a)In generalThe Secretary may carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), for the purpose described in subsection (b).
 (b)PurposeThe purpose described in this subsection is to stimulate innovation to advance coastal risk reduction and resilience measures as follows:
 (1)Natural features, including dunes, reefs, and wetlands. (2)Nature-based features, including beach nourishment, dune restoration, wetland and other coastal habitat restoration, and living shoreline construction.
 (3)Nonstructural measures, including flood proofing of structures, flood warning systems, and elevated development.
				6.Catalog of research on applicable coastal risk reduction and resilience measures
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Administrator, shall—
 (1)identify all Department of Commerce research activities regarding applicable coastal risk reduction and resilience measures;
 (2)consult with the heads of other Federal agencies to identify what activities, if any, those Federal agencies are conducting regarding applicable coastal risk reduction and resilience measures;
 (3)evaluate the effectiveness of the activities identified under paragraphs (1) and (2); and (4)appoint one or more officers or employees of the National Oceanic and Atmospheric Administration to liaise with non-Federal entities conducting research related to applicable coastal risk reduction and resilience measures in order to eliminate redundancies, cooperate for common climate research goals, and to make research findings readily available to the public.
 (b)Definition of applicable coastal risk reduction and resilience measuresIn this section, the term applicable coastal risk reduction and resilience measures means natural features, nature-based features, or nonstructural measures. 7.Grants to coastal States for establishment of revolving funds (a)Capitalization grants (1)In generalThe Secretary, acting through the Administrator, shall award capitalization grants to each coastal State for the purpose of establishing a community resilience revolving fund under subsection (b) to carry out the activities described in paragraph (3) of that subsection.
 (2)Schedule of grant paymentsThe Administrator shall pay to the coastal State the amount of each grant to be made to the coastal State under paragraph (1) in quarterly installments.
 (3)AgreementsTo receive a capitalization grant under paragraph (1), a coastal State shall enter into an agreement with the Administrator that—
 (A)the coastal State will accept grant payments with funds to be made available under paragraph (1) and will deposit all such payments in the community resilience revolving fund established by the coastal State under subsection (b);
 (B)the coastal State will deposit in the fund from State moneys an amount equal to at least 20 percent of the total amount of all capitalization grants which will be made to the coastal State with funds to be made available under this section on or before the date on which each quarterly grant payment will be made to the coastal State under this paragraph (2) of this subsection;
 (C)the coastal State will enter into binding commitments to provide assistance in accordance with the requirements of this section in an amount equal to 120 percent of the amount of each such grant payment not later than 1 year after the date of receipt of such grant payment;
 (D)all funds in the community resilience revolving fund established by the coastal State will be expended in an expeditious and timely manner;
 (E)in addition to complying with the requirements of this section, the coastal State will commit or expend each quarterly grant payment which it will receive under this subsection in accordance with laws and procedures applicable to the commitment or expenditure of revenues of the coastal State;
 (F)the coastal State will use accounting, audit, and fiscal procedures conforming to generally accepted government accounting standards;
 (G)the coastal State will require as a condition of making a loan or providing other assistance from the community resilience revolving fund established by the coastal State that the recipient of such assistance will maintain project accounts in accordance with generally accepted government accounting standards, including standards relating to the reporting of infrastructure assets;
 (H)the coastal State will make annual reports to the Administrator on the actual use of funds; (I)the coastal State will establish, maintain, invest, and credit the community resilience revolving fund established by the coastal State with repayments, such that the fund balance will be available in perpetuity for activities under this section;
 (J)any fees charged by the coastal State to recipients of assistance that are considered program income will be used for the purpose of financing the cost of administering the community resilience revolving fund established by the coastal State or financing projects or activities eligible for assistance from the community resilience revolving fund;
 (K)the coastal State will require as a condition of providing assistance to a municipality or intermunicipal, interstate, or State agency that the recipient of such assistance certify, in a manner determined by the Governor of the coastal State, that the recipient has studied and evaluated the sustainability of the processes, materials, techniques, and technologies for carrying out the proposed project or activity for which assistance is sought under this section; and
 (L)a contract to be carried out using funds directly made available by a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural related services shall be negotiated in the same manner as a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code, or an equivalent State qualifications-based requirement (as determined by the Governor of the coastal State).
					(b)Community resilience revolving funds
 (1)EstablishmentBefore a coastal State may receive a capitalization grant with funds made available under subsection (a)(1), the coastal State shall first establish a community resilience revolving fund which complies with the requirements of this section.
 (2)AdministrationEach coastal State community resilience revolving fund shall be administered by an instrumentality of the coastal State with such powers and limitations as may be required to operate such fund in accordance with the requirements and objectives of this section.
 (3)Use of fundsThe amounts of funds available to each coastal State community resilience revolving fund shall be used only for providing financial assistance to any municipality or intermunicipal, interstate, or State agency—
 (A)for the completion of a vulnerability assessment; (B)for the protection of natural flood risk mitigation features, including land acquisition from willing sellers;
 (C)for the construction of natural features or nature-based features, including beach nourishment and dune restoration;
 (D)for the implementation of a regional sediment management program; (E)for the development and implementation of a shoreline conservation and management plan;
 (F)for the restoration, repair, or replacement of wetlands and living shorelines; (G)for other measures to prevent, manage, mitigate, or adapt to shoreline erosion, saltwater intrusion, nuisance flooding, sea level rise, and other coastal hazards related to climate change;
 (H)to carry out nonstructural measures to mitigate flood risk; and (I)to plan, develop, and obtain financing for eligible projects under this subsection, including planning, design, and associated preconstruction activities.
 (4)Issuance of loansExcept as otherwise limited by State law, a community resilience revolving fund of a coastal State under this section may be used only—
 (A)to make loans, on the condition that— (i)such loans are made at or below market interest rates, including interest free loans, at terms not to exceed the lesser of 30 years and the projected useful life (as determined by the coastal State) of the project to be financed with the proceeds of the loan;
 (ii)annual principal and interest payments will commence not later than 1 year after the date of completion of any project and all loans will be fully amortized upon the expiration of the term of the loan;
 (iii)the recipient of a loan will establish a dedicated source of revenue for repayment of loans; and (iv)the fund will be credited with all payments of principal and interest on all loans;
 (B)to buy or refinance the debt obligation of municipalities and intermunicipal and interstate agencies within the coastal State at or below market rates, where such debt obligations were incurred after January 1, 2013;
 (C)to guarantee, or purchase insurance for, local obligations where such action would improve credit market access or reduce interest rates;
 (D)as a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the coastal State if the proceeds of the sale of such bonds will be deposited in the community resilience revolving fund;
 (E)to provide loan guarantees for similar revolving funds established by municipalities or intermunicipal agencies;
 (F)to earn interest on community resilience revolving fund accounts; and (G)for the reasonable costs of administering the community resilience revolving fund and conducting activities under this section, except that such amounts shall not exceed 3 percent of all grant awards to such fund under this section, plus the amount of any fees collected by the coastal State for such purpose regardless of the source.
					(5)Subsidization
 (A)In generalIn any case in which a coastal State provides assistance to a municipality or an intermunicipal, interstate, or State agency, the coastal State may provide additional subsidization, including forgiveness of principal and negative interest loans—
 (i)to benefit a municipality or intermunicipal agency that— (I)meets the affordability criteria of the coastal State established under subparagraph (B); or
 (II)does not meet the affordability criteria of the coastal State if the recipient— (aa)seeks additional subsidization to benefit individual ratepayers in the residential user rate class;
 (bb)demonstrates to the coastal State that such ratepayers will experience a significant hardship from the increase in rates necessary to finance the project or activity for which assistance is sought; and
 (cc)ensures, as part of an assistance agreement between the coastal State and the recipient, that the additional subsidization provided under this paragraph is directed through a user charge rate system (or other appropriate method) to such ratepayers; or
 (ii)to implement a process, material, technique, or technology— (I)to address resilience goals; or
 (II)to encourage sustainable project planning, design, and construction. (B)Affordability criteria (i)In generalNot later than January 1, 2020, and after providing notice and an opportunity for public comment, a coastal State shall establish affordability criteria to assist in identifying municipalities that would experience a significant hardship raising the revenue necessary to finance a project or activity eligible for assistance under paragraph (3) if additional subsidization is not provided.
 (ii)Basis of criteriaThe criteria under clause (i) shall be based on income and unemployment data, population trends, and other data determined relevant by the coastal State, including whether the project or activity is to be carried out in an economically distressed area, as described in section 301 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161).
						(C)Additional subsidization
 (i)In generalA coastal State may provide additional subsidization in a fiscal year under this paragraph only if the total amount appropriated for making capitalization grants to all coastal States under this section for the fiscal year exceeds $500,000,000.
 (ii)LimitationExcept as provided in clause (iii), a coastal State may use not more than 30 percent of the total amount received by the coastal State in capitalization grants under subsection (b) for a fiscal year for providing additional subsidization under this paragraph.
 (iii)ExceptionIf, in a fiscal year, the amount appropriated for making capitalization grants to all coastal States under this section exceeds $500,000,000 by a percentage that is less than 30 percent, clause (ii) shall be applied by substituting that percentage for 30 percent.
						(c)Compliance
 (1)In generalIf the Administrator determines that a coastal State has not complied with its agreement with the Administrator under subsection (a)(3) or any other requirement of this section, the Administrator shall notify the coastal State of such noncompliance and the necessary corrective action.
 (2)Withholding paymentsIf a coastal State does not take corrective action within 60 days after the date the coastal State receives notification of such action under paragraph (1), the Administrator shall withhold additional payments to the coastal State until the Administrator is satisfied that the coastal State has taken the necessary corrective action.
 (3)Reallotment of paymentsIf the Administrator is not satisfied that adequate corrective actions have been taken by the coastal State not later than 12 months after the coastal State is notified of such actions under paragraph (1), the payments withheld from the coastal State by the Administrator under paragraph (2) shall be made available for reallotment in accordance with the most recent formula for allotment of funds under this section.
 (d)Fiscal control and auditing proceduresEach coastal State electing to establish a community resilience revolving fund under this section shall establish fiscal controls and accounting procedures sufficient to assure proper accounting during appropriate accounting periods for—
 (1)payments received by the fund; (2)disbursements made by the fund; and
 (3)fund balances at the beginning and end of the accounting period. (e)Annual Federal auditsNot less frequently than once each year, the Administrator shall conduct or require each coastal State to have independently conducted reviews and audits as may be deemed necessary or appropriate by the Administrator to carry out the objectives of this section. Audits of the use of funds deposited in the community resilience revolving fund established by such coastal State shall be conducted in accordance with the auditing procedures of the Government Accountability Office, including chapter 75 of title 31, United States Code.
 (f)Intended use planAfter providing for public comment and review, each coastal State shall annually prepare a plan identifying the intended uses of the amounts available to its community resilience revolving fund. Such intended use plan shall include—
 (1)a list of those projects for construction; (2)a description of the short- and long-term goals and objectives of its community resilience revolving fund;
 (3)information on the activities to be supported, terms of financial assistance, and communities served; and
 (4)the criteria and method established for the distribution of funds. (g)Annual reportBeginning the first fiscal year after the receipt of payments under this section and each fiscal year thereafter, each coastal State shall provide a report to the Administrator describing how the coastal State has met the goals and objectives for the previous fiscal year as identified in the plan prepared for the previous fiscal year pursuant to subsection (f).
			(h)Annual Federal oversight review
 (1)In generalNot less frequently than once each year, the Administrator shall conduct an oversight review of each coastal State plan prepared under subsection (f), each coastal State report prepared under subsection (g), and other such materials as are considered necessary and appropriate in carrying out the purposes of this section.
 (2)Availability of recordsAfter reasonable notice by the Administrator to the coastal State or the recipient of a loan from a community resilience revolving fund, the coastal State or loan recipient shall make available to the Administrator such records as the Administrator reasonably requires to review and determine compliance with this section.
				